 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DARLENE CODY, et al.,                               No. 2:19-cv-02383-JAM-KJN (PS)
12                      Plaintiffs,
13          v.                                           ORDER
14   CALIFORNIA SUPERIOR COURT IN                        (ECF Nos. 5, 6, 23.)
     AND FOR TRINITY COUNTY, et al.,
15
                        Defendants.
16

17          Presently before the court are defendants Nationstar Mortgage, LLC and California

18   Superior Court in and for Trinity County’s respective motions to dismiss (ECF Nos. 5, 6) as well

19   as plaintiffs’ motion to amend their complaint. (ECF No. 23.)

20          While the court is skeptical of plaintiffs’ claim that the present motion to amend is made

21   as a matter of course pursuant to Federal Rule of Civil Procedure 15(a)(1), as 21 days have passed

22   since defendants filed their respective motions to dismiss on December 23, 2019, the court

23   GRANTS leave to amend pursuant to Federal Rule of Civil Procedure 15(a)(2). Considering this

24   is plaintiffs’ first request to amend, the stage of the present litigation, and the guidance to freely

25   grant leave to amend pleadings, the court determines leave is appropriate in the present case.

26   ////

27   ////

28   ////
                                                        1
 1                Accordingly, it is HEREBY ORDERED that:

 2                1.    Plaintiffs’ motion to amend their complaint is GRANTED, the First Amended

 3                      Complaint (ECF No. 24) filed alongside plaintiffs’ motion is the now-operative

 4                      complaint in this action.

 5                2.    Defendants’ respective motions to dismiss are DENIED as moot, and the hearing

 6                      on those motions scheduled for February 20, 2020, is VACATED. Defendants

 7                      shall have the time allowed by Rule 15 to respond to plaintiff’s First Amended

 8                      Complaint.

 9

10   IT IS SO ORDERED.

11   Dated: January 30, 2020

12

13
     /2383.cody
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
